DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/089,998 filed 11/05/2020
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson (US 2015/0329285).

1: Hanson discloses a hydrocarbon fluid storage structure for storing hydrocarbon fluids therein, the structure comprising:

a base frame 23;

a storage vessel 20 supported on the base frame so as to be arranged to contain hydrocarbon fluids therein;

a heater 21 in communication with the storage vessel so as to be arranged to heat the hydrocarbon fluids in the storage vessel; and

a containment vessel 50 supported on the base frame so as to fully surround the storage vessel so as to be arranged to contain any hydrocarbon fluids leaking from the storage vessel ([0064-0066]; fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 2-7, 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 2015/0329285) in view of Thiessen (US 2014/0245972).

2: Hanson discloses the structure according to claim 1 that includes a heat source but fails to disclose specific components of the heat source. Thiessen teaches wherein the heater comprises:
a heat exchanger vessel 10 at least partially received within the storage vessel and containing a heat exchanger fluid therein; and

a heat source 38 received within the storage vessel and being arranged to heat the heat exchanger fluid [0054];

whereby the heat exchanger vessel functions as a secondary containment between the storage vessel and the heat source [0048]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the heating source of Hanson to include the heat source of Thiessen to maintain the position of the fluid needed to heat and cool the tank.

3: Hanson discloses the structure according to claim 1 that includes a heat source but fails to disclose specific components of the heat source. Thiessen teaches the structure wherein the heater comprises a burner tube 36 communicating through a boundary wall 28 of the containment vessel in sealed communication therewith [0053-0054]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the heating source of Hanson to include the heat source of Thiessen to maintain the position of the fluid needed to heat and cool the tank.

4: Hanson-Thiessen discloses the structure according to claim 3 wherein the heater comprises a burner supported externally of the containment vessel and connected to the burner tube to direct exhaust from the burner through the burner tube (Thiessen; [0012]).

5: Hanson-Thiessen discloses the structure according to claim 3 further comprising a heat exchanger vessel containing a heat exchanger fluid therein and surrounding a portion of the burner tube that is within the storage vessel (Thiessen; abstract).

6: Hanson-Thiessen discloses the structure according to claim 2 wherein the heat exchanger vessel includes (i) a lower portion 38 (connected at burner head) received within the storage vessel and (ii) an upper portion 38 (above the thermometer) received within the storage vessel, wherein the upper and lower portions are in communication with one another so as to define a continuous closed loop flow path for the heat exchanger fluid, and wherein the heat source is received within the lower portion of the storage vessel so as to be arranged to heat the heat exchanger fluid in the lower portion (Thiessen; [0053]; fig. 7).

7: Hanson discloses the structure according to claim 1 but fails to disclose an electrical component. Thiessen teaches wherein the heater comprises an electrical heating element 15 and a heat exchanger vessel 20 containing a heat exchanger fluid therein and surrounding a portion of the electrical heating element that is within the storage vessel, the heat exchanger vessel communicating through the boundary wall of the containment vessel (Thiessen; [0049]).

9: Hanson discloses the structure according to claim 1 but fails to disclose specific port components. Thiessen teaches (i) at least one flow line communicating through a boundary wall of the storage vessel from an inner end within an interior of the storage vessel to a terminal end coupled to a respective valve within an interior space defined by a boundary wall of the containment vessel, (ii) an access opening formed in the boundary wall of the containment vessel through which the valve at the outer end of said at least one flow line is accessible, and (iii) an access cover releasably mounted on the containment vessel in sealed
relationship with the boundary wall of the containment vessel to close the access opening in a closed position of the access cover (Thiessen; [0075-0076]).

10: Hanson-Thiessen discloses the structure according to claim 9 wherein the access opening formed in the boundary wall 28 of the containment vessel is in alignment with the valve at the outlet end of said at least one flow line (Thiessen; fig. 2).

11: Hanson-Thiessen discloses the structure according to claim 9 wherein said at least one flow line communicates through the boundary wall of the storage vessel at an elevation spaced below a top side of the storage vessel (Hanson; fig. 1 and 3).

13-14: Hanson-Thiessen discloses the structure according to claim 9 further comprising:

a partition wall separating the interior space into an auxiliary valve space surrounding the valve at the terminal end of said at least one flow line and a containment space defined between the boundary wall of the storage vessel and the boundary wall of the containment vessel;

the volume of the containment space being greater than a volume of the storage vessel; and

the auxiliary valve space being in communication with the containment space through a one-way valve in the partition wall (Thiessen; [0063-0064].

15: Hanson discloses a hydrocarbon fluid storage structure for storing hydrocarbon fluids therein, the structure comprising:

a base frame 23;

a storage vessel 20 supported on the base frame so as to be arranged to contain hydrocarbon fluids therein;

a heater 21 in communication with the storage vessel so as to be arranged to heat the hydrocarbon fluids in the storage vessel [0064-0066];

a heat source 21 received within the lower portion of the storage vessel and being arranged to heat the heat exchanger fluid in the lower portion (fig. 1).

Hanson discloses the structure according to claim 1 that includes a heat source but fails to disclose specific components of the heat source. Thiessen teaches wherein the heater comprises:
a heat exchanger vessel 10 and containing a heat exchanger fluid therein; and

a heat source 38 received within the storage vessel and being arranged to heat the heat exchanger fluid [0054];

the heat exchanger vessel including a lower portion 38 (connected at burner head) received within the storage vessel and an upper portion 38 (above the thermometer) received within the storage vessel, upper and lower portions being in communication with one another so as to define a continuous closed loop flow path for the heat exchanger fluid (Thiessen; [0053]; fig. 7). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the heating source of Hanson to include the heat source of Thiessen to maintain the position of the fluid needed to heat and cool the tank.

16: Hanson-Thiessen discloses the structure according to claim 15 wherein a flow of heat exchanger fluid along the closed loop flow path is driven by heating of the fluid (Thiessen; abstract).

17-18: Hanon-Thiessen discloses the structure according to claim 15 wherein the upper portion of the heat exchanger vessel is continuously looped in a downward spiral (Thiessen; fig. 7). Since Applicant has not expressed the criticality of having the upper portion slope in a specific direction, modifying the position of the exchanger would be obvious to one having ordinary skill in the art to promote a specific flow direction of the heat produced.




19: Hanson discloses a hydrocarbon fluid storage structure for storing hydrocarbon fluids therein, the structure comprising:

a base frame 23;

a storage vessel 20 supported on the base frame so as to be arranged to contain hydrocarbon fluids therein;

a containment vessel 50 supported on the base frame so as to fully surround the storage vessel so as to be arranged to contain any hydrocarbon fluids leaking from the storage vessel ([0064-0066]; fig. 1).

Hanson discloses the structure according to claim 1 but fails to disclose specific port components. Thiessen teaches (i) at least one flow line communicating through a boundary wall of the storage vessel from an inner end within an interior of the storage vessel to a terminal end coupled to a respective valve within an interior space defined by a boundary wall of the containment vessel, (ii) an access opening formed in the boundary wall of the containment vessel through which the valve at the outer end of said at least one flow line is accessible, and (iii) an access cover releasably mounted on the containment vessel in sealed
relationship with the boundary wall of the containment vessel to close the access opening in a closed position of the access cover (Thiessen; [0075-0076]).

20: Hanson-Thiessen discloses the structure according to claim 19 further comprising a partition wall separating the interior space into an auxiliary valve space surrounding the valve at the terminal end of said at least one flow line and a containment space defined between the boundary wall of the storage vessel and the boundary wall of the containment vessel, the volume of the containment space being greater than a volume of the storage vessel [Hanson; 0063-0064].



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 2015/0329285) in view of Thiessen (US 2014/0245972) in view of Thiessen (US 2014/0096832).

8: Hanson-Thiessen discloses the structure according to claim 1 but fails to include an insulated vessel. Thiessen ‘832 teaches wherein a boundary wall of the containment vessel is heat insulated and wherein a boundary wall of the storage vessel is uninsulated ([0080]; fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank of Hanson-Thiessen to include the thermal properties of Thiessen ‘832 to maintain the temperature of the stored liquid. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 2015/0329285) in view of Thiessen (US 2014/0245972) in view of Deane (US 2012/0252103).

12: Hanson-Thiessen discloses the structure according to claim 9 but fails to disclose sight glass. Deane teaches a structure comprising a sight glass in communication with the containment space at an elevation of the access opening [0049]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank of Hanson-Thiessen to include the sight glass of Deane to properly evaluate volume levels of the stored liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735